Appeal by the defendant from two judgments of the Supreme Court, Kings County (Marrus, J.), both rendered September 10,1992, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the fourth degree under Indictment No. 8365/91, and criminal sale of a controlled substance in the second degree under Indictment No. 10154/91, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The contentions raised on appeal by the defendant are not preserved for appellate review because the defendant failed to object at sentencing, move to withdraw his pleas, or move to vacate the judgments of conviction (see, CPL 470.05; People v Lopez, 71 NY2d 662). In any event, upon a review of the plea proceeding, we find that the defendant knowingly and voluntarily entered his pleas of guilty (see, People v Harris, 61 NY2d 9).
The defendant may not now be heard to challenge the negotiated sentences which the court imposed (see, People v Kazepis, 101 AD2d 816). Nevertheless, we find that the sentences are neither harsh nor excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.